Exhibit 10.8

 

ELECTRO SCIENTIFIC INDUSTRIES, INC.
2004 STOCK INCENTIVE PLAN

(As amended January 25, 2005)

 

1.                                       Purpose.  The purpose of this 2004
Stock Incentive Plan (the “Plan”) is to enable Electro Scientific Industries,
Inc. (the “Company”) to attract and retain the services of selected employees,
officers and directors of the Company or any parent or subsidiary of the
Company. For purposes of this Plan, a person is considered to be employed by or
in the service of the Company if the person is employed by or in the service of
any entity (the “Employer”) that is either the Company or a parent or subsidiary
of the Company.

 

2.                                       Shares Subject to the Plan.  Subject to
adjustment as provided below and in Section 12, the shares to be offered under
the Plan shall consist of Common Stock of the Company (“Common Stock”), and the
total number of shares of Common Stock that may be issued under the Plan shall
be 3,000,000 shares plus any shares that at the time the Plan is approved by
shareholders are available for grant under the Company’s 1989 Stock Option Plan,
1996 Stock Incentive Plan and 2000 Stock Option Incentive Plan, which plans were
previously approved by shareholders of the Company, and the Company’s 2000 Stock
Option Plan, which plan was not previously approved by the Company’s
shareholders (collectively, the “Prior Plans”), or that may subsequently become
available for grant under any of the Prior Plans through the expiration,
termination, forfeiture or cancellation of grants.  If an option, stock
appreciation right or Performance-Based Award granted under the Plan expires,
terminates or is canceled, the unissued shares subject to that option, stock
appreciation right or Performance-Based Award shall again be available under the
Plan.  If shares awarded as a bonus pursuant to Section 9 or sold pursuant to
Section 10 under the Plan are forfeited to or repurchased by the Company, the
number of shares forfeited or repurchased shall again be available under the
Plan.

 

3.                                       Effective Date and Duration of Plan.

 

3.1                                 Effective Date.  The Plan shall become
effective as of July 15, 2004.  No awards shall be made under the Plan until the
Plan is approved by shareholders of the Company in accordance with rules of The
Nasdaq Stock Market.

 

3.2                                 Duration.  The Plan shall continue in effect
until all shares available for issuance under the Plan have been issued and all
restrictions on the shares have lapsed.  The Board of Directors may suspend or
terminate the Plan at any time except with respect to options, Performance-Based
Awards, stock appreciation rights, and shares subject to restrictions then
outstanding under the Plan.  Termination shall not affect any outstanding
options, Performance-Based Awards, stock appreciation rights or any right of the
Company to repurchase shares or the forfeitability of shares issued under the
Plan.

 

4.                                       Administration.

 

4.1                                 Board of Directors.  The Plan shall be
administered by the Board of Directors of the Company, which shall determine and
designate the individuals to whom awards

 

--------------------------------------------------------------------------------


 

shall be made, the amount of the awards and the other terms and conditions of
the awards. Subject to the provisions of the Plan, the Board of Directors may
adopt and amend rules and regulations relating to administration of the Plan,
advance the lapse of any waiting period, accelerate any exercise date, waive or
modify any restriction applicable to shares (except those restrictions imposed
by law) and make all other determinations in the judgment of the Board of
Directors necessary or desirable for the administration of the Plan.  The
interpretation and construction of the provisions of the Plan and related
agreements by the Board of Directors shall be final and conclusive.  The Board
of Directors may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any related agreement in the manner and to the
extent it deems expedient to carry the Plan into effect, and the Board of
Directors shall be the sole and final judge of such expediency.

 

4.2                                 Committee.  The Board of Directors may
delegate to any committee of the Board of Directors (the “Committee”) any or all
authority for administration of the Plan.  If authority is delegated to the
Committee, all references to the Board of Directors in the Plan shall mean and
relate to the Committee, except (i) as otherwise provided by the Board of
Directors and (ii) that only the Board of Directors may amend or terminate the
Plan as provided in Sections 3 and 13.

 

5.                                       Types of Awards; Eligibility;
Limitations.

 

5.1                                 Types of Awards, Eligibility.  The Board of
Directors may, from time to time, take the following actions, separately or in
combination, under the Plan:  (i) grant Incentive Stock Options, as defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), as
provided in Sections 6.1, 6.2 and 8; (ii) grant options other than Incentive
Stock Options (“Non-Statutory Stock Options”) as provided in Sections 6.1, 6.3
and 8; (iii) grant stock appreciation rights as provided in Sections 7 and 8;
(iv) award stock bonuses (including bonuses in the form of restricted stock
units) as provided in Section 9; (v) sell shares subject to restrictions as
provided in Sections 10; (vi) award Performance-Based Awards as provided in
Section 11.  Awards may be made to employees, including employees who are
officers or directors, and to non-employee directors; provided, however, that
only employees of the Company or any parent or subsidiary of the Company (as
defined in subsections 424(e) and 424(f) of the Code) are eligible to receive
Incentive Stock Options under the Plan.  The Board of Directors shall select the
individuals to whom awards shall be made and shall specify the action taken with
respect to each individual to whom an award is made.

 

5.2                                 Per Employee Share Limitations.  No employee
may be granted options and/or stock appreciation rights for more than an
aggregate of 500,000 shares of Common Stock in any calendar year; provided,
however, that to the extent the annual limitation is not fully used in any year
for an employee, any shares not used may be added to the number of shares for
which options and/or stock appreciation rights may be granted to that employee
in any future year.

 

5.3                                 Prohibition on Option Repricing.  Except as
provided in Section 12, without the prior approval of the Company’s
shareholders, an option issued under the Plan may not be repriced by lowering
the option exercise price or by cancellation of an outstanding option with a
subsequent replacement or regrant of an option with a lower exercise price.

 

--------------------------------------------------------------------------------


 

5.4                                 Maximum Number of Shares Issuable Upon
Exercise of ISOs.  The maximum aggregate number of shares of Common Stock that
may be issued under the Plan upon exercise of Incentive Stock Options shall be
equal to the sum of 3,000,000 shares plus any shares that at July 15, 2004 are
available for grant under the Prior Plans or that may subsequently become
available for grant under any of the Prior Plans through the expiration,
termination, forfeiture or cancellation of grants, which number will not exceed
9,568,684 shares.

 

5.5                                 Reservation of Additional Shares.  Except as
provided in Section 12, additional shares of Common Stock may not be reserved
for issuance under the Plan without the approval of the Company’s shareholders.

 

6.                                       Stock Options.

 

6.1                                 General Rules Relating to Options.

 

6.1-1                       Terms of Grant.  The Board of Directors may grant
options under the Plan.  With respect to each option grant, the Board of
Directors shall determine the number of shares subject to the option, the
exercise price, the period of the option, the time or times at which the option
may be exercised and whether the option is an Incentive Stock Option or a
Non-Statutory Stock Option.  At the time of the grant of an option or at any
time thereafter, the Board of Directors may provide that an optionee who
exercised an option with Common Stock of the Company shall automatically receive
a new option to purchase additional shares equal to the number of shares
surrendered and may specify the terms and conditions of such new options.

 

6.1-2                       Nontransferability.  Each Incentive Stock Option
and, unless otherwise determined by the Board of Directors, each other option
granted under the Plan by its terms (i) shall be nonassignable and
nontransferable by the optionee, either voluntarily or by operation of law,
except by will or by the laws of descent and distribution of the state or
country of the optionee’s domicile at the time of death, and (ii) during the
optionee’s lifetime, shall be exercisable only by the optionee.

 

6.1-3                       Purchase of Shares.  Unless the Board of Directors
determines otherwise, on or before the date specified for completion of the
purchase of shares pursuant to an option exercise, the optionee must pay the
Company the full purchase price of those shares in cash or by check or, with the
consent of the Board of Directors, in whole or in part, in Common Stock of the
Company valued at fair market value, restricted stock or other contingent awards
denominated in either stock or cash, promissory notes and other forms of
consideration.  Unless otherwise determined by the Board of Directors, any
Common Stock provided in payment of the purchase price must have been previously
acquired and held by the optionee for at least six months.  The fair market
value of Common Stock provided in payment of the purchase price shall be the
closing price of the Common Stock last reported before the time payment in
Common Stock is made or, if earlier, committed to be made, if the Common Stock
is publicly traded, or another value of the Common Stock as specified by the
Board of Directors.  No shares shall be issued until full payment for the shares
has been made, including all amounts owed for tax withholding.  With the consent
of the Board of Directors, an optionee may request the Company to apply
automatically the shares to be received upon the exercise of a portion of a

 

--------------------------------------------------------------------------------


 

stock option (even though stock certificates have not yet been issued) to
satisfy the purchase price for additional portions of the option.

 

6.1-4                       Limitations on Grants to Non-Exempt Employees.
 Unless otherwise determined by the Board of Directors, if an employee of the
Company or any parent or subsidiary of the Company is a non-exempt employee
subject to the overtime compensation provisions of Section 7 of the Fair Labor
Standards Act (the “FLSA”), any option granted to that employee shall be subject
to the following restrictions:  (i) the option price shall be at least
85 percent of the fair market value, as described in Section 6.2-4, of the
Common Stock subject to the option on the date it is granted; and (ii) the
option shall not be exercisable until at least six months after the date it is
granted; provided, however, that this six-month restriction on exercisability
will cease to apply if the employee dies, becomes disabled or retires, there is
a change in ownership of the Company, or in other circumstances permitted by
regulation, all as prescribed in Section 7(e)(8)(B) of the FLSA.

 

6.2                                 Incentive Stock Options.  Incentive Stock
Options shall be subject to the following additional terms and conditions:

 

6.2-1                       Limitation on Amount of Grants.  If the aggregate
fair market value of stock (determined as of the date the option is granted) for
which Incentive Stock Options granted under this Plan (and any other stock
incentive plan of the Company or its parent or subsidiary corporations, as
defined in subsections 424(e) and 424(f) of the Code) are exercisable for the
first time by an employee during any calendar year exceeds $100,000, the portion
of the option or options not exceeding $100,000, to the extent of whole shares,
will be treated as an Incentive Stock Option and the remaining portion of the
option or options will be treated as a Non-Statutory Stock Option.  The
preceding sentence will be applied by taking options into account in the order
in which they were granted.  If, under the $100,000 limitation, a portion of an
option is treated as an Incentive Stock Option and the remaining portion of the
option is treated as a Non-Statutory Stock Option, unless the optionee
designates otherwise at the time of exercise, the optionee’s exercise of all or
a portion of the option will be treated as the exercise of the Incentive Stock
Option portion of the option to the full extent permitted under the $100,000
limitation.  If an optionee exercises an option that is treated as in part an
Incentive Stock Option and in part a Non-Statutory Stock Option, the Company
will designate the portion of the stock acquired pursuant to the exercise of the
Incentive Stock Option portion as Incentive Stock Option stock by issuing a
separate certificate for that portion of the stock and identifying the
certificate as Incentive Stock Option stock in its stock records.

 

6.2-2                       Limitations on Grants to 10 percent Shareholders. 
An Incentive Stock Option may be granted under the Plan to an employee
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary (as defined in
subsections 424(e) and 424(f) of the Code) only if the option price is at least
110 percent of the fair market value, as described in Section 6.2-4, of the
Common Stock subject to the option on the date it is granted and the option by
its terms is not exercisable after the expiration of five years from the date it
is granted.

 

6.2-3                       Duration of Options.  Subject to Sections 6.2-2, 8.1
and 8.2, Incentive Stock Options granted under the Plan shall continue in effect
for the period fixed by

 

--------------------------------------------------------------------------------


 

the Board of Directors, except that by its terms no Incentive Stock Option shall
be exercisable after the expiration of 10 years from the date it is granted.

 

6.2-4                       Option Price.  The option price per share shall be
determined by the Board of Directors at the time of grant.  Except as provided
in Section 6.2-2, the option price shall not be less than 100 percent of the
fair market value of the Common Stock covered by the Incentive Stock Option at
the date the option is granted.  The fair market value shall be the closing
price of the Common Stock last reported on the date the option is granted, if
the stock is publicly traded, or another value of the Common Stock as specified
by the Board of Directors.

 

6.2-5                       Limitation on Time of Grant.  No Incentive Stock
Option shall be granted on or after the tenth anniversary of the last action by
the Board of Directors adopting the Plan or approving an increase in the number
of shares available for issuance under the Plan, which action was subsequently
approved within 12 months by the shareholders.

 

6.2-6                       Early Dispositions.  If within two years after an
Incentive Stock Option is granted or within 12 months after an Incentive Stock
Option is exercised, the optionee sells or otherwise disposes of Common Stock
acquired on exercise of the Option, the optionee shall within 30 days of the
sale or disposition notify the Company in writing of (i) the date of the sale or
disposition, (ii) the amount realized on the sale or disposition and (iii) the
nature of the disposition (e.g., sale, gift, etc.).

 

6.3                                 Non-Statutory Stock Options.  Non-Statutory
Stock Options shall be subject to the following terms and conditions, in
addition to those set forth in Sections 6.1 and 8.

 

6.3-1                       Option Price.  The option price for Non-Statutory
Stock Options shall be determined by the Board of Directors at the time of
grant.  The option price shall not be less than 100 percent of the fair market
value of the Common Stock covered by the Non-Statutory Stock Option at the date
the option is granted.  The fair market value shall be the closing price of the
Common Stock last reported on the date the option is granted, if the stock is
publicly traded, or another value of the Common Stock as specified by the Board
of Directors.

 

6.3-2                       Duration of Options.  Non-Statutory Stock Options
granted under the Plan shall continue in effect for the period fixed by the
Board of Directors, except that no Non-Statutory Option shall be exercisable
after the expiration of 10 years from the date it is granted.

 

7.                                       Stock Appreciation Rights.

 

7.1                                 Grant.  Stock appreciation rights may be
granted under the Plan by the Board of Directors, subject to such rules, terms,
and conditions as the Board of Directors prescribes.  The Board of Directors may
provide that stock appreciation rights may be granted in substitution for stock
options granted under the Plan.  With respect to each grant, the Board shall
determine the number of shares subject to the stock appreciation right, the
exercise price of the stock appreciation right, the period of the stock
appreciation right, and the time or times at which the stock appreciation right
may be exercised.  Stock appreciation rights shall continue in effect for the
period fixed by the Board of Directors.

 

--------------------------------------------------------------------------------


 

7.2                                 Stock Appreciation Rights Granted in
Connection with Options.  If a stock appreciation right is granted in connection
with an option, the stock appreciation right shall be exercisable only to the
extent and on the same conditions that the related option could be exercised. 
Upon exercise of a stock appreciation right, any option or portion thereof to
which the stock appreciation right relates terminates.  If a stock appreciation
right is granted in connection with an option, upon exercise of the option, the
stock appreciation right or portion thereof to which the grant relates
terminates.

 

7.3                                 Exercise.  Each stock appreciation right
shall entitle the holder, upon exercise, to receive from the Company in exchange
therefor an amount equal in value to the excess of the fair market value on the
date of exercise of one share of Common Stock of the Company over the exercise
price as determined by the Board of Directors (or, in the case of a stock
appreciation right granted in connection with an option, the option price per
share under the option to which the stock appreciation right relates),
multiplied by the number of shares covered by the stock appreciation right, or
portion thereof, that is surrendered.  Payment by the Company upon exercise of a
stock appreciation right may be made in Common Stock valued at fair market
value, in cash, or partly in Common Stock and partly in cash, all as determined
by the Board of Directors.  For this purpose, the fair market value of the
Common Stock shall be the closing price of the Common Stock last reported before
the time of exercise, or such other value of the Common Stock as specified by
the Board of Directors.

 

7.4                                 Fractional Shares.  No fractional shares
shall be issued upon exercise of a stock appreciation right.  In lieu thereof,
cash may be paid in an amount equal to the value of the fraction or, if the
Board of Directors shall determine, the number of shares may be rounded downward
to the next whole share.

 

7.5                                 Nontransferability.  Each stock appreciation
right granted in connection with an Incentive Stock Option and, unless otherwise
determined by the Board of Directors, each other stock appreciation right
granted under the Plan, by its terms shall be nonassignable and nontransferable
by the holder, either voluntarily or by operation of law, except by will or by
the laws of descent and distribution of the state or country of the holder’s
domicile at the time of death, and each stock appreciation right by its terms
shall be exercisable during the holder’s lifetime only by the holder.

 

8.                                       Exercise of Options and Stock
Appreciation Rights.

 

8.1                                 Exercise.  Except as provided in Section 8.2
or as determined by the Board of Directors, no option or stock appreciation
right granted under the Plan may be exercised unless at the time of exercise the
holder is employed by or in the service of the Company and shall have been so
employed or provided such service continuously since the date the option or
stock appreciation right was granted.  Except as provided in Sections 8.2 and
12, options and stock appreciation rights granted under the Plan may be
exercised from time to time over the period stated in each option or stock
appreciation right in amounts and at times prescribed by the Board of Directors,
provided that options and stock appreciation rights may not be exercised for
fractional shares.  Unless otherwise determined by the Board of Directors, if a
holder does not exercise an option or stock appreciation right in any one year
for the full number of shares to which the holder is entitled in that year, the
holder’s rights shall be cumulative and

 

--------------------------------------------------------------------------------


 

the holder may acquire those shares in any subsequent year during the term of
the option or stock appreciation right.

 

8.2                                 Termination of Employment or Service.

 

8.2-1                       General Rule.  Unless otherwise determined by the
Board of Directors, if a holder’s employment or service with the Company
terminates for any reason other than because of total disability or death as
provided in Sections 8.2-2 and 8.2-3, his or her option or stock appreciation
right may be exercised at any time before the expiration date of the option or
stock appreciation right or the expiration of 3 months after the date of
termination, whichever is the shorter period, but only if and to the extent the
holder was entitled to exercise the option or stock appreciation right at the
date of termination.

 

8.2-2                       Termination Because of Total Disability.  Unless
otherwise determined by the Board of Directors, if a holder’s employment or
service with the Company terminates because of total disability, his or her
option or stock appreciation right may be exercised at any time before the
expiration date of the option or stock appreciation right or before the date
12 months after the date of termination, whichever is the shorter period, but
only if and to the extent the holder was entitled to exercise the option or
stock appreciation right at the date of termination.  The term “total
disability” means a medically determinable mental or physical impairment that is
expected to result in death or has lasted or is expected to last for a
continuous period of 12 months or more and that, in the opinion of the Company
and two independent physicians, causes the holder to be unable to perform his or
her duties as an employee, director or officer of the Employer and unable to be
engaged in any substantial gainful activity.  Total disability shall be deemed
to have occurred on the first day after the two independent physicians have
furnished their written opinion of total disability to the Company and the
Company has reached an opinion of total disability.

 

8.2-3                       Termination Because of Death.  Unless otherwise
determined by the Board of Directors, if a holder dies while employed by or
providing service to the Company, his or her option or stock appreciation right
may be exercised at any time before the expiration date of the option or stock
appreciation right or before the date 12 months after the date of death,
whichever is the shorter period, but only if and to the extent the holder was
entitled to exercise the option or stock appreciation right at the date of death
and only by the person or persons to whom the holder’s rights under the option
or stock appreciation right shall pass by the holder’s will or by the laws of
descent and distribution of the state or country of domicile at the time of
death.

 

8.2-4                       Amendment of Exercise Period Applicable to
Termination.  The Board of Directors may at any time extend the 3-month and
12-month exercise periods any length of time not longer than the original
expiration date of the option or stock appreciation right.  The Board of
Directors may at any time increase the portion of an option or stock
appreciation right that is exercisable, subject to terms and conditions
determined by the Board of Directors.

 

8.2-5                       Failure to Exercise Option or Stock Appreciation
Right.  To the extent that the option or stock appreciation right of any
deceased holder or any holder whose

 

--------------------------------------------------------------------------------


 

employment or service terminates is not exercised within the applicable period,
all further rights to purchase shares pursuant to the option or stock
appreciation right shall cease and terminate.

 

8.2-6                       Leave of Absence.  Absence on leave approved by the
Employer or on account of illness or disability shall not be deemed a
termination or interruption of employment or service.  Unless otherwise
determined by the Board of Directors, vesting of options and stock appreciation
rights shall continue during a medical, family or military leave of absence or
other leave approved by the Employer, whether paid or unpaid, and vesting of
options and stock appreciation rights shall be suspended during any other unpaid
leave of absence.

 

8.3                                 Notice of Exercise or Surrender.  Unless the
Board of Directors determines otherwise, shares may be acquired pursuant to an
option or stock appreciation right granted under the Plan only upon the
Company’s receipt of written notice from the holder of the holder’s binding
commitment to purchase shares, specifying the number of shares the holder
desires to acquire under the option or stock appreciation right and the date on
which the holder agrees to complete the transaction, and, if required to comply
with the Securities Act of 1933, containing a representation that it is the
holder’s intention to acquire the shares for investment and not with a view to
distribution.  Unless the Board of Directors determines otherwise, cash may be
paid upon surrender of a stock appreciation right granted under the Plan only
upon the Company’s receipt of written notice from the holder of the holder’s
binding commitment to surrender the stock appreciation right, specifying the
number of shares subject to the stock appreciation right being surrendered and
the date on which the holder agrees to complete the surrender.

 

8.4                                 Tax Withholding.  Each holder who has
exercised an option or stock appreciation right shall, immediately upon
notification of the amount due, if any, pay to the Company in cash or by check
amounts necessary to satisfy any applicable federal, state and local tax
withholding requirements.  If additional withholding is or becomes required (as
a result of exercise of an option or stock appreciation right or as a result of
disposition of shares acquired pursuant to exercise of an option or stock
appreciation right) beyond any amount deposited before delivery of the
certificates, the holder shall pay such amount, in cash or by check, to the
Company on demand.  If the holder fails to pay the amount demanded, the Company
or the Employer may withhold that amount from other amounts payable to the
holder, including salary, subject to applicable law.  With the consent of the
Board of Directors, a holder may satisfy this obligation, in whole or in part,
by instructing the Company to withhold from the shares to be issued upon
exercise or by delivering to the Company other shares of Common Stock; provided,
however, that the number of shares so withheld or delivered in connection with
an option exercise shall not exceed the minimum amount necessary to satisfy the
required withholding obligation.

 

8.5                                 Reduction of Reserved Shares.  Upon the
exercise of an option or stock appreciation right, the number of shares reserved
for issuance under the Plan shall be reduced by the number of shares issued upon
exercise of the option or stock appreciation right.  Cash payments of stock
appreciation rights shall not reduce the number of shares of Common Stock
reserved for issuance under the Plan.

 

--------------------------------------------------------------------------------


 

9.                                       Stock Bonuses.  The Board of Directors
may award shares under the Plan as stock bonuses, including restricted stock
units that provide for delivery of Common Stock at a later date.  Shares awarded
as a bonus shall be subject to the terms, conditions and restrictions determined
by the Board of Directors.  The restrictions may include restrictions concerning
transferability and forfeiture of the shares awarded, together with any other
restrictions determined by the Board of Directors.  The Board of Directors may
require the recipient to sign an agreement as a condition of the award, but may
not require the recipient to pay any monetary consideration other than amounts
necessary to satisfy tax withholding requirements.  The agreement may contain
any terms, conditions, restrictions, representations and warranties required by
the Board of Directors.  The certificates representing the shares awarded shall
bear any legends required by the Board of Directors.  The Company may require
any recipient of a stock bonus to pay to the Company in cash or by check upon
demand amounts necessary to satisfy any applicable federal, state or local tax
withholding requirements.  If the recipient fails to pay the amount demanded,
the Company or the Employer may withhold that amount from other amounts payable
to the recipient, including salary, subject to applicable law. With the consent
of the Board of Directors, a recipient may satisfy this obligation, in whole or
in part, by instructing the Company to withhold from any shares to be issued or
by delivering to the Company other shares of Common Stock; provided, however,
that the number of shares so withheld or delivered shall not exceed the minimum
amount necessary to satisfy the required withholding obligation.  Upon the
issuance of a stock bonus, the number of shares reserved for issuance under the
Plan shall be reduced by the number of shares issued.

 

10.                                 Restricted Stock.

 

10.1                           Restricted Stock.  The Board of Directors may
issue shares under the Plan for any consideration (including promissory notes
and services) determined by the Board of Directors.  Shares issued under the
Plan shall be subject to the terms, conditions and restrictions determined by
the Board of Directors; provided, however, that any award made under this
Section 10 the vesting for which is time-based will provide for a restriction
period of at least three years, with the restriction to lapse no more quickly
than with respect to one-third of the shares annually over the three-year
restriction period.  Subject to the provisions of the Plan, the restrictions may
include restrictions concerning transferability, repurchase by the Company and
forfeiture of the shares issued, together with any other restrictions determined
by the Board of Directors.  All Common Stock issued pursuant to this
Section 10.1 shall be subject to a Restricted Stock Agreement, which shall be
executed by the Company and the prospective recipient of the shares before the
delivery of certificates representing the shares.  The Agreement may contain any
terms, conditions, restrictions, representations and warranties required by the
Board of Directors.

 

10.2                           Other Provisions.  The certificates representing
shares of restricted stock shall bear any legends required by the Board of
Directors.  The Company may require any participant receiving restricted stock
to pay to the Company in cash or by check upon demand amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements.  If
the participant fails to pay the amount demanded, the Company or the Employer
may withhold that amount from other amounts payable to the participant,
including salary, subject to applicable law.  With the consent of the Board of
Directors, a participant may satisfy this obligation, in whole or in part, by
instructing the Company to withhold from any shares to be issued or by

 

--------------------------------------------------------------------------------


 

delivering to the Company other shares of Common Stock; provided, however, that
the number of shares so withheld or delivered shall not exceed the minimum
amount necessary to satisfy the required withholding obligation.  Upon the
issuance of restricted stock, the number of shares reserved for issuance under
the Plan shall be reduced by the number of shares issued.

 

11.                                 Performance-Based Awards.  The Board of
Directors may grant awards intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder
(“Performance-Based Awards”).  Performance-Based Awards shall be denominated at
the time of grant either in Common Stock (“Stock Performance Awards”) or in
dollar amounts (“Dollar Performance Awards”).  Payment under a Stock Performance
Award or a Dollar Performance Award shall be made, at the discretion of the
Board of Directors, in Common Stock (“Performance Shares”), or in cash or in any
combination thereof.  Performance-Based Awards shall be subject to the following
terms and conditions:

 

11.1                           Award Period.  The Board of Directors shall
determine the period of time for which a Performance-Based Award is made (the
“Award Period”).

 

11.2                           Performance Goals and Payment.  The Board of
Directors shall establish in writing objectives (“Performance Goals”) that must
be met by the Company or any subsidiary, division or other unit of the Company
(“Business Unit”) during the Award Period as a condition to payment being made
under the Performance-Based Award.  The Performance Goals for each award shall
be one or more targeted levels of performance with respect to one or more of the
following objective measures with respect to the Company or any Business Unit: 
earnings, earnings per share, stock price increase, total shareholder return
(stock price increase plus dividends), return on equity, return on assets,
return on capital, economic value added, revenues, operating income,
inventories, inventory turns, cash flows, or any of the foregoing before the
effect of acquisitions, divestitures, accounting changes, and restructuring and
special charges (determined according to criteria established by the Board of
Directors).  The Board of Directors shall also establish the number of
Performance Shares or the amount of cash payment to be made under a
Performance-Based Award if the Performance Goals are met or exceeded, including
the fixing of a maximum payment (subject to Section 11.4).  The Board of
Directors may establish other restrictions to payment under a Performance-Based
Award, such as a continued employment requirement, in addition to satisfaction
of the Performance Goals.  Some or all of the Performance Shares may be issued
at the time of the award as restricted shares subject to forfeiture in whole or
in part if Performance Goals or, if applicable, other restrictions are not
satisfied.

 

11.3                           Computation of Payment.  During or after an Award
Period, the performance of the Company or Business Unit, as applicable, during
the period shall be measured against the Performance Goals.  If the Performance
Goals are not met, no payment shall be made under a Performance-Based Award.  If
the Performance Goals are met or exceeded, the Board of Directors shall certify
that fact in writing and certify the number of Performance Shares earned or the
amount of cash payment to be made under the terms of the Performance-Based
Award.

 

11.4                           Maximum Awards.  No participant may receive in
any fiscal year Stock Performance Awards under which the aggregate amount
payable under the Awards exceeds the

 

--------------------------------------------------------------------------------


 

equivalent of 200,000 shares of Common Stock or Dollar Performance Awards under
which the aggregate amount payable under the Awards exceeds $4,000,000.

 

11.5                           Tax Withholding.  Each participant who has
received Performance Shares shall, upon notification of the amount due, pay to
the Company in cash or by check amounts necessary to satisfy any applicable
federal, state and local tax withholding requirements.  If the participant fails
to pay the amount demanded, the Company or the Employer may withhold that amount
from other amounts payable to the participant, including salary, subject to
applicable law.  With the consent of the Board of Directors, a participant may
satisfy this obligation, in whole or in part, by instructing the Company to
withhold from any shares to be issued or by delivering to the Company other
shares of Common Stock; provided, however, that the number of shares so
delivered or withheld shall not exceed the minimum amount necessary to satisfy
the required withholding obligation.

 

11.6                           Effect on Shares Available.  The payment of a
Performance-Based Award in cash shall not reduce the number of shares of Common
Stock reserved for issuance under the Plan.  The number of shares of Common
Stock reserved for issuance under the Plan shall be reduced by the number of
shares issued upon payment of an award.  Cash payments of Performance-Based
Awards shall not reduce the number of shares of Common Stock reserved for
issuance under the Plan.

 

12.                                 Changes in Capital Structure.

 

12.1                           Stock Splits, Stock Dividends.  If the
outstanding Common Stock of the Company is hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any stock split, combination of shares,
dividend payable in shares, recapitalization or reclassification, appropriate
adjustment shall be made by the Board of Directors in the number and kind of
shares available for grants under the Plan and in all other share amounts set
forth in the Plan.  In addition, the Board of Directors shall make appropriate
adjustment in the number and kind of shares as to which outstanding options and
stock appreciation rights, or portions thereof then unexercised, shall be
exercisable, so that the holder’s proportionate interest before and after the
occurrence of the event is maintained.  Notwithstanding the foregoing, the Board
of Directors shall have no obligation to effect any adjustment that would or
might result in the issuance of fractional shares, and any fractional shares
resulting from any adjustment may be disregarded or provided for in any manner
determined by the Board of Directors.  Any such adjustments made by the Board of
Directors shall be conclusive.

 

12.2                           Mergers, Reorganizations, Etc.  In the event of a
merger, consolidation, plan of exchange, acquisition of property or stock,
split-up, split-off, spin-off, reorganization or liquidation to which the
Company is a party or any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company (each, a “Transaction”), the Board of Directors
shall, in its sole discretion and to the extent possible under the structure of
the Transaction, select one of the following alternatives for treating
outstanding options and stock appreciation rights under the Plan:

 

--------------------------------------------------------------------------------


 

12.2-1                 Outstanding options and stock appreciation rights shall
remain in effect in accordance with their terms.

 

12.2-2                 Outstanding options and stock appreciation rights shall
be converted into options and stock appreciation rights to purchase stock in one
or more of the corporations, including the Company, that are the surviving or
acquiring corporations in the Transaction.  The amount, type of securities
subject thereto and exercise price of the converted options and stock
appreciation rights shall be determined by the Board of Directors of the
Company, taking into account the relative values of the companies involved in
the Transaction and the exchange rate, if any, used in determining shares of the
surviving corporation(s) to be held by holders of shares of the Company
following the Transaction.  Unless otherwise determined by the Board of
Directors, the converted options and stock appreciation rights shall be vested
only to the extent that the vesting requirements relating to options granted
hereunder have been satisfied.

 

12.2-3                 The Board of Directors shall provide a period of 30 days
or less before the completion of the Transaction during which outstanding
options and stock appreciation rights may be exercised to the extent then
exercisable, and upon the expiration of that period, all unexercised options and
stock appreciation rights shall immediately terminate.  The Board of Directors
may, in its sole discretion accelerate the exercisability of options and stock
appreciation rights so that they are exercisable in full during that period.

 

12.3                           Dissolution of the Company.  In the event of the
dissolution of the Company, options and stock appreciation rights shall be
treated in accordance with Section 12.2-3.

 

12.4                           Rights Issued by Another Corporation.  The Board
of Directors may also grant options, stock appreciation rights, stock bonuses
and Performance-Based Awards and issue restricted stock under the Plan with
terms, conditions and provisions that vary from those specified in the Plan,
provided that any such awards are granted in substitution for, or in connection
with the assumption of, existing options, stock appreciation rights, stock
bonuses, Performance-Based Awards or restricted stock granted, awarded or issued
by another corporation and assumed or otherwise agreed to be provided for by the
Company pursuant to or by reason of a Transaction.

 

13.                                 Amendment of the Plan.  The Board of
Directors may at any time modify or amend the Plan in any respect.  Except as
provided in Section 12, however, no change in an award already granted shall be
made without the written consent of the holder of the award if the change would
adversely affect the holder.

 

14.                                 Approvals.  The Company’s obligations under
the Plan are subject to the approval of state and federal authorities or
agencies with jurisdiction in the matter.  The Company will use its best efforts
to take steps required by state or federal law or applicable regulations,
including rules and regulations of the Securities and Exchange Commission and
any stock exchange on which the Company’s shares may then be listed, in
connection with the grants under the Plan.  The foregoing notwithstanding, the
Company shall not be obligated to issue or deliver Common Stock under the Plan
if such issuance or delivery would violate state or federal securities laws.

 

--------------------------------------------------------------------------------


 

15.                                 Employment and Service Rights.  Nothing in
the Plan or any award pursuant to the Plan shall (i) confer upon any employee
any right to be continued in the employment of an Employer or interfere in any
way with the Employer’s right to terminate the employee’s employment at will at
any time, for any reason, with or without cause, or to decrease the employee’s
compensation or benefits, or (ii) confer upon any person engaged by an Employer
any right to be retained or employed by the Employer or to the continuation,
extension, renewal or modification of any compensation, contract or arrangement
with or by the Employer.

 

16.                                 Rights as a Shareholder.  The recipient of
any award under the Plan shall have no rights as a shareholder with respect to
any shares of Common Stock until the date the recipient becomes the holder of
record of those shares. Except as otherwise expressly provided in the Plan, no
adjustment shall be made for dividends or other rights for which the record date
occurs before the date the recipient becomes the holder of record.

 

--------------------------------------------------------------------------------

 